Deferral of [Year] Cash Retainer
Exhibit 10.3(g)


THE SCOTTS MIRACLE-GRO COMPANY
LONG-TERM INCENTIVE PLAN
(As Amended and Restated effective January 27, 2017)


DEFERRED STOCK UNIT AWARD AGREEMENT
FOR NONEMPLOYEE DIRECTORS
(WITH RELATED DIVIDEND EQUIVALENTS)


DEFERRED STOCK UNITS CREDITED TO
[Director’s Name]


This Award Agreement describes the deferred stock units (“DSUs”) which you will
be credited with upon conversion of quarterly installments of the annual cash
retainer payable to you by the Company and the terms and conditions of your
DSUs.


You must return a signed copy of this Award Agreement no later than [Date], to
[Third Party Administrator] (the “Third Party Administrator”) as follows:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Name]


[TPA Telephone Number]


The Company intends that the DSUs credited under this Award Agreement satisfy
the requirements of Section 409A of the Code and that this Award Agreement be so
administered and construed. You agree that the Company may modify this Award
Agreement, without any further consideration, to fulfill this intent, even if
those modifications change the terms of your DSUs and reduce their value or
potential value.


1.    DESCRIPTION OF YOUR DEFERRED STOCK UNITS
You have elected to convert $[DollarAmount] of each quarterly installment of the
annual cash retainer paid to you by the Company (“Amount Deferred”) into DSUs,
subject to the terms and conditions of the Plan and this Award Agreement. As of
each date on which the Amount Deferred would otherwise be paid (each a
“Conversion Date”), you will be credited with a number of DSUs and an equal
number of related dividend equivalents, determined by dividing the Amount
Deferred by the Fair Market Value of a Share. The number of DSUs credited to you
each quarter will be reflected on Schedule A, as updated by the Company after
each Conversion Date during [Year].
Each whole DSU represents the right to receive one full Share at the time and in
the manner described in this Award Agreement. Each dividend equivalent
represents the right to receive additional DSUs (determined in accordance with
Section 3(c)) in respect of the dividends that are declared and paid during the
period beginning on the relevant Conversion Date and ending on the Settlement
Date (as described in Section 2(b)) with respect to the Shares represented by
the related DSU.


1



--------------------------------------------------------------------------------




2.    VESTING AND SETTLEMENT
(a)    Vesting. Your DSUs (and any related dividend equivalents received
pursuant to Section 3(c) following the Conversion Date) will be 100% vested on
the date they are credited to you.
(b)    Settlement. Subject to the terms of the Plan, your vested DSUs shall be
settled in a lump sum as soon as administratively practicable, but no later than
90 days, following the earliest to occur of: (i) your Termination (as defined
below); (ii) your death; (iii) the date you become Disabled (as defined below);
or (iv) [Date] (the “Settlement Date”). Your whole DSUs shall be settled in full
Shares, and any fractional DSU shall be settled in cash, determined based upon
the Fair Market Value of a Share on the Settlement Date.
(c)    Definitions. For purposes of this Award Agreement:
(i)    “Disabled” means that you have been determined to be totally disabled by
the Social Security Administration.
(ii)    “Termination” (or any form thereof) means your “separation from service”
from the Company, as defined in Section 409A of the Code.


3.    GENERAL TERMS AND CONDITIONS
(a)    AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company
may amend or terminate this Award Agreement or the Plan at any time.
(b)    RIGHTS BEFORE YOUR DSUs ARE SETTLED. Except as provided in Section 3(c)
below, you will have none of the rights of a shareholder with respect to Shares
underlying the DSUs credited to you under this Award Agreement unless and until
you become the record holder of such Shares.
(c)    DIVIDEND EQUIVALENTS. With respect to each dividend equivalent:
(i)    If a cash dividend is declared and paid on the Shares underlying the DSUs
credited to you under this Award Agreement, you will receive an additional
number of DSUs equal to the quotient of:
(A)    the product of (I) such number of DSUs (including additional DSUs
previously received in accordance with this Section 3(c)) that have not been
settled as of the dividend payment date, multiplied by (II) the amount of the
cash dividend paid per Share; divided by
(B)    the Fair Market Value (which shall be equal to the closing price) of a
Share on the date such cash dividend is paid.
Any additional DSUs credited pursuant to this Section 3(c)(i) shall be subject
to the same terms and conditions as the DSUs credited to you pursuant to Section
1 above.


2



--------------------------------------------------------------------------------




(ii)    If a Share dividend is declared and paid on the Shares underlying the
DSUs credited under this Award Agreement, you will receive an additional number
of DSUs equal to the product of (A) such number of DSUs (including additional
DSUs previously received in accordance with this Section 3(c)) that have not
been settled as of the dividend payment date, multiplied by (B) the dividend
paid per Share. Any additional DSUs credited pursuant to this Section 3(c)(ii)
shall be subject to the same terms and conditions as the DSUs credited pursuant
to Section 1 above.
(iii)    Any fractional number of DSUs resulting from the calculations under
this Section 3(c) shall be rounded to the nearest whole Share.
(d)    BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any DSUs and related dividend equivalents that are settled after you
die. This may be done only on a Beneficiary Designation Form and by following
the rules described in that Form. The Beneficiary Designation Form does not need
to be completed now and is not required as a condition of receiving DSUs upon
conversion of the Amount Deferred. However, if you die without completing a
Beneficiary Designation Form or if you do not complete that Form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.
(e)    TRANSFERRING YOUR DSUs AND RELATED DIVIDEND EQUIVALENTS. Normally your
DSUs and related dividend equivalents may not be transferred to another person.
However, as described in Section 3(d), you may complete a Beneficiary
Designation Form to name the person to receive any DSUs and related dividend
equivalents that are settled after you die. Also, the Committee may allow you to
place your DSUs and dividend equivalents into a trust established for your
benefit or the benefit of your family. Contact [TPA] at [TPA Telephone Number]
or at the address given above if you are interested in doing this.


(f)    GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.


(g)    OTHER AGREEMENTS. Your DSUs and the related dividend equivalents will be
subject to the terms of any other written agreements between you and the Company
or any Affiliate or Subsidiary to the extent that those other agreements do not
directly conflict with the terms of the Plan or this Award Agreement.
(h)    ADJUSTMENTS TO YOUR DSUs. Subject to the terms of the Plan, your DSUs and
the related dividend equivalents will be adjusted, if appropriate, to reflect
any change to the Company’s capital structure (e.g., the number of Shares
underlying your DSUs will be adjusted to reflect a stock split).
(i)    OTHER RULES. Your DSUs and dividend equivalents are subject to more rules
described in the Plan. You should read the Plan carefully to ensure you fully
understand all the terms and conditions of the crediting of DSUs and the related
dividend equivalents under this Award Agreement.




3



--------------------------------------------------------------------------------




4.    YOUR ACKNOWLEDGMENT OF AWARD CONDITIONS
By signing below, you acknowledge and agree that:
(a)    A copy of the Plan has been made available to you;
(b)    You understand and accept the terms and conditions of your DSUs;
(c)    You will consent (on your own behalf and on behalf of your beneficiaries
and transferees and without any further consideration) to any necessary change
to your DSUs or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your DSUs and reduce their value or potential value; and
(d)    You must return a signed copy of this Award Agreement to the address
given above before [Date]. By signing below you acknowledge that the DSUs
credited to you on each Conversion Date (as reflected on Schedule A for each
Conversion Date) will be subject to the terms of the Plan and this Award
Agreement.
[Director’s Name]


By: ________________________________


Date signed: _________________________
THE SCOTTS MIRACLE-GRO COMPANY


By: ________________________________
[Officer Name]
[Officer Title]
Date signed: _________________________





4



--------------------------------------------------------------------------------




THE SCOTTS MIRACLE-GRO COMPANY
LONG-TERM INCENTIVE PLAN
(As Amended and Restated effective January 27, 2017)


DEFERRED STOCK UNIT AWARD AGREEMENT
FOR NONEMPLOYEE DIRECTORS
(WITH RELATED DIVIDEND EQUIVALENTS)


DEFERRED STOCK UNITS CREDITED TO
[Director’s Name]


SCHEDULE A


                
Conversion Date
Amount Deferred
Applicable Share Price
Number of Deferred Stock Units
[Date]
$[amount]
$[price]
[# TBD]
[Date]
$[amount]
$[price]
[# TBD]
[Date]
$[amount]
$[price]
[# TBD]
[Date]
$[amount]
$[price]
[# TBD]









Note: the Company will update Schedule A each quarter to reflect the number of
additional DSUs to be credited to you on the applicable Conversion Date.


5

